Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Application No. 16/401823 filed on 05/02/2019.
Claims 1-16 have been examined and are pending in this application. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/18/2019, is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 8 is objected to because of the following informality:
Regarding Claim 8, claim 8 recites “user behaviour” should read “ user behavior”.   
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Moses (US Application 2018/0097635 Al; Hereinafter “Moses”) in view of Zaytzsev et al. (W.O Application 2014124395 A2; Hereinafter “Zaytzsev”).
Regarding claim 1, Moses teaches a process for creating a keypair-based identity management application comprising (Para [0022-0024] [fig 1 “In this example, the originator 106, recipient 108, blockchain identity binder 110, and RA 112 are configured as independent servers each having a requisite processor 200, corresponding memory 202 that is used for multiple purposes including storing executable instructions that when executed, cause the processor 200 to carry out the operations described herein. Each of the apparatus may include one or more network interfaces 204 to interface either wirelessly or through a wired connection to one or more networks to allow communication amongst the various apparatus as described herein and to provide a blockchain for a distributed ledger.”, “The originator 106, recipient 108 and blockchain identity binder 110 include cryptographic engines and blockchain logic that provide public key cryptographic functions and other cryptographic functions to produce blocks for inclusion into the blockchain, for searching the blockchains and accessing the blockchains as known in the art”): generating a keypair-based identity (Para[0024] “It will be recognized that the public private key pairs may be generated by the respective cryptographic engine or from other sources.”);
calculating a keypair-based identity public address (public-key encryption/decryption key pair) for the keypair-based identity using a keypair-based identity private key at a secure key storage ([0024], [0042] “As an example, a participant's public-key encryption/decryption key pair is generated and stored by the blockchain identity binder 110, and the private decryption part of the key pair is delivered securely to the participant”, “A secure channel between the RA and the participant may be established as a byproduct of identity confirmation. The key-id binder binds the public keys to the participant id using its private signature key and sends the corresponding participant private keys to the participant over a secure channel, optionally with the help of the RA.”);
transmitting the keypair-based identity public address to an application programming interface to generate a signed keypair-based identity address ([0028] “the method includes producing the signed blockchain participant identity binding data 128. This is done by the cryptographic engine 136 in the blockchain identity binder 110, in response to the registration authority 110 instructing (126) the blockchain identity binder to bind the requestor identification information to the requestor's public key. The blockchain identity binder 110 performs the binding by cryptographically signing the requestor participant public key sent in the identity binding request 120 along with the requestor identity information sent in the identity binding request 120, using its private signing key. As such, the signed blockchain participant identity binding data 128 includes a cryptographically signed public key of the participant and corresponding participant identity information associated with the participant that was sent in the blockchain participant identity binding request 120.”);
registering the keypair-based identity at a cryptographic ledger (Para[0022], [0026], [0027], [0039] 0042] [0043]“ This is done in response to receiving the identification binding request validation response 124 from the participant. The blockchain identity binding instruction 126 includes the participant's public key(s) and corresponding identification information that was provided in the blockchain participant identity binding request 120 so that it is passed onto the
blockchain identity binder 110. The binder 110 performs cryptographic binding of the information in a trusted manner. It will be recognized that the registration authority 112 although shown to be a different and third party server than the binder server 110 may be incorporated within the blockchain identity binder 110 as shown in dashed lines or may
directly interface with the blockchain 104 as shown by dashed lines.”);
	Moses does not explicitly teach storing the signed keypair-based identity address at a producer storage; and generating and depositing tokens to the signed keypair-based identity address using the cryptographic ledger.
However, in an analogous art, Zaytzsev teaches storing the signed keypair-based identity  (wallet identifying token) address at a producer storage ([0071], [0073] , [00151-00153] “a wallet identifying token may be used for a number of purposes including identifying a consumer, sending secure data, identifying a consumer payment account, signing messages by the consumer device that demonstrate consumer consent (e.g., for a payment), proving authenticity of messages, and/or encrypting messages.”, "Wallet identifying tokens" or "wallet identifying data," as used herein, may refer to any type of data that may be used to secure data transfers between the consumer device and the merchant device and enable the consumer device to cause the merchant device to receive secure information about the consumer (and/or the consumer' s payment account) from the central system…This association may be stored to a memory or database that is accessible by the central system.”); and 
generating and depositing tokens (consumer identifying data) to the signed keypair-based identity address using the cryptographic ledger (Para [0071] “For example, a wallet identifying token may include, or may be based at least partially on, a random or pseudorandom code, number, etc., generated by the central system. In various embodiments, the central system may be configured to associate the wallet identifying token with consumer identifying data that identifies a consumer, a consumer device and/or a consumer payment account. This association may be stored to a memory or database that is accessible by the central system.”).

Regarding claim 2, Moses teaches transmitting attestation data along with the keypair-based identity public address to generate the signed keypair-based identity address (signed blockchain participant identity binding data) (Moses: Para [0017-0018] “The registration authority issues a blockchain identity binding instruction to the blockchain identity binder to produce the signed blockchain participant identity binding data. The blockchain identity binding instruction includes the participant's (the requesting participant's) public key(s) and the corresponding validated participant identity information that are to be cryptographically bound.” ).
Regarding claim 3, Moses in view of Zaytzsev teaches the dependent claim 1. Zaytzsev teaches wherein the keypair-based identity is a producer keypair-based identity generated for a producer of a product, and wherein generating and depositing tokens comprises generating and depositing tokens to a signed producer keypair-based identity address in response to the producer registering product information about the product (Zaytzsev: Para [0070-0073] “method 200 may be performed after a consumer and/or a consumer device has become registered with (i.e., created a consumer payment account, checking account, credit card account, line of credit, loyalty account, etc.) the central system. Method 200 may begin at 202 and proceed to 204, where the central system may be configured to generate a plurality of wallet identifying tokens. ”).
Regarding claim 4, Moses in view of Zaytzsev teaches the dependent claim 3. Zaytzsev teaches generating a package keypair-based identity generated for a package of the product from the producer, and providing a package private key within the package (Zaytzsev: Para[0013], [0077] “In some embodiments where each wallet identifying token includes a corresponding private key, the private keys are also sent with the wallet identifying tokens to the consumer device”).
Regarding claim 5, Moses in view of Zaytzsev teaches the dependent claim 4. Zaytzsev  teaches generating a consumer keypair- based identity generated for a consumer purchasing the package, and generating and depositing tokens to a signed consumer keypair-based identity address in response to the consumer redeeming the package private key (Zaytzsev: [00121], [00131] “the merchant device may be configured to receive other types of consumer data from the central system at 320. The consumer data may include, for example, consumer profile data, consumer payment account data, dine-in preference data, third party account data, menu item purchase history data, social network data, consumer preference data, promotional vouchers of the merchant available for purchase, promotional vouchers redeemable at the merchant, etc. As such, the merchant may use some or all of the consumer data to enhance consumer service.”, “A redemption period for a wallet identifying token, as used herein, refers to a period of time within which payment approval data secured with a wallet identifying token or associated private key (i.e., secured payment approval data) may be redeemed (e.g., validated) with the central system. For example, when the wallet identifying token is used for the first time (e.g., to establish a connection as discussed above at 310 for the first wallet identifying and/or at with respect to 330 for the second wallet identifying token in method 300), the redemption period for the wallet identifying token may begin. As such, the redemption period may begin at the same time as the payment period for a single wallet identifying token.”).
Claims 6-11, 13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Moses (US Application 2018/0097635 Al; Hereinafter “Moses”) in view of Zaytzsev et al. (W.O Application 2014124395 A2; Hereinafter “Zaytzsev”) and further in view of  Xie et al. (US Application 20190043059 A1; Hereinafter “Xie”).
Regarding claim 6, Moses teaches a system for tracking products, the system comprising (Fig1 Para [0013] “The blockchain may be used for many different types of transactions including, but not limited to, transactions involving: the provisioning of software code update modules within the blockchain to provision software upgrades in a secure manner, product tracking of products in a supply chain, financial transaction data between financial institutions, .., or any other suitable transactions.”): a cryptographic ledger service (The blockchain identity binder 110) configured to generate a plurality of keypair- based identity, each keypair-based identity comprising a keypair identity address, a public key and a private key (Para[0024] “It will be recognized that the public private key pairs may be generated by the respective cryptographic engine or from other sources.”,” The blockchain identity binder 110 also includes a cryptographic engine 136 that generates public key based cryptographic operations, a private signing key and public verification key designated as 118 and performs relevant public key based cryptographic operations such as signing of data.”);
a producer interface (originator 106) in communication with the cryptographic ledger service, the producer interface configured to (Para[0022-0023 fig. 1“In this example, the originator 106, recipient 108, blockchain identity binder 110, and RA 112 are configured as independent servers each having a requisite processor 200, corresponding memory 202 that is used for multiple purposes including storing executable instructions that when executed, cause the processor 200 to carry out the operations described herein. Each of the apparatus may include one or more network interfaces 204 to interface either wirelessly or through a wired connection to one or more networks to allow communication amongst the various apparatus as described herein and to provide a blockchain for a distributed ledger.”)::
receive a registration request (blockchain participant identity binding request 12) and product information for a package of product from the producer (Para[0016], [0024-0025]  fig 4 “In the case of the originator 106, a blockchain participant identity binding request 120 is sent to the registration authority 112 and includes the public encryption key and public verification key of the originator along with originator identity data which may include, for example, the name of the originator, such as an institution name or any other identifying information that identifies the originator uniquely.”, “As shown in block 402, the registration authority 112 obtains the blockchain participant identity binding request 120 that is associated with a participant of the blockchain either through a push operation or a pull operation meaning that the originator can send the message through an Internet interface of the RA 112 such as through a web page or web services API “); and,
provide the producer with a package keypair-based identity comprising a package public key and a package private key (Para[0023] “the originator 106 employs a cryptographic engine 132 to produce a public and private key pair(s) 114, the private key(s) being stored in a secure wallet.”); and,
a consumer interface (recipient 108) in communication with the cryptographic ledger service, the consumer interface configured to (Para[0022-0023 “In this example, the originator 106, recipient 108, blockchain identity binder 110, and RA 112 are configured as independent servers each having a requisite processor 200, corresponding memory 202 that is used for multiple purposes including storing executable instructions that when executed, cause the processor 200 to carry out the operations described herein. Each of the apparatus may include one or more network interfaces 204 to interface either wirelessly or through a wired connection to one or more networks to allow communication amongst the various apparatus as described herein and to provide a blockchain for a distributed ledger.”):
provide a consumer with a consumer keypair-based identity comprising a consumer keypair identity address, a consumer public key and a consumer private key (Para [0027-0029], [0033] “The blockchain identity binding instruction 126 includes the participant's public key(s) and corresponding identification information that was provided in the blockchain participant
identity binding request 120 so that it is passed onto the blockchain identity binder 110.”, “a blockchain participant identity binding request 120 is sent to the registration authority 112 and includes the public encryption key and public verification key of the originator along with
originator identity data which may include, for example, the name of the originator, such as an institution name or any other identifying information that identifies the originator uniquely.”);
	Moses does not explicitly teach receive a redemption request from the consumer, the redemption request comprising the package private key and the consumer public key; validate the package and determine a package reward token for the package based on the package private key; and, transfer the package reward token to the consumer keypair-based identity.
However, in an analogous art, Zaytzsev teaches receive a redemption request (transaction data) from the consumer, the redemption request comprising the package private key and the consumer public key (Para[0054], [0065], [00135 -00138],  fig 4 fig 1 (a-b) “In some embodiments, the payment amount may reflect the redemption of a promotional voucher, coupon, reward, or other promotional offering. For example, the value of a redeemed promotional voucher may be subtracted from the payment amount. Furthermore, the payment amount may include a tax amount determined based on the total cost of the one or more selected items. At 404, the merchant device may be configured to send transaction data (which may include the payment amount) to the consumer device.”, “In one embodiment, the transaction data may include a transaction ID (a unique number or code generated by the point-of-sale device for each transaction), a merchant ID (a unique number or code associated with each merchant), a payment amount and/or the like. In another example embodiment, the transaction data may include the merchant ID and the payment amount”); 
validate the package and determine a package reward token (indication of approval) for the package based on the package private key (Para[ 00140], [00148] “At 406, the consumer device may be configured to determine whether to approve the transaction. In some embodiments, approving the transaction may include generating an indication of approval. Fig. 5 shows an example transaction approval display 500 that may be shown on the consumer device that includes the payment amount. Transaction approval display 500 may include sub-total display 502, tip display 504 (e.g., an employee payment amount to be paid to an employee of the merchant), tax display 506 and payment amount display 508.”, “the consumer device may be configured to generate consumer approval data for the payment amount using a wallet identifying token at 408 and an electronic signature created based on the private key associated with the wallet identifying token.”); and, 
transfer the package reward token to the consumer keypair-based identity (00153] “At 412, the consumer device may be configured to send the consumer approval data to the merchant device. The consumer approval data may be safely sent via the PAN connection between the merchant device and the consumer device. For example, where the wallet identifying token and/or private key based electronic signature was used to secure the payment approval data, only a device that includes the corresponding private key for the wallet identifying token (e.g., the central system) will be able to validate the consumer approval data and release the consumer identifying data prior to lapse of the payment period and/or redemption period.”).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teaching of Zaytzsev into the system of Moses to include receive a redemption request from the consumer, the redemption request comprising the package private key and the consumer public key; validate the package and determine a package reward token for the package based on the package private key; and, transfer the package reward token to the consumer keypair-based identity because it will improve the security of the system by preventing unauthorized user access (Zaytzsev: para [0050]);
Moses in view of Zaytzsev does not explicitly teach the package public key for placement on an exterior of the package and a package private key for placement in an interior of the package such that the package private key is only accessible after opening the package.
However, in an analogous art, Xie teaches the package public key (open key) for placement on an exterior of the package and a package private key (hidden key) for placement in an interior of the package such that the package private key is only accessible after opening the package (Para[0045-0054] “Hidden keys generally are not visible or perceivable to a casual observer of an item at a particular distribution level. Frequently, at least one hidden key is a UPI. Typically, hidden keys comprise a sequence of alphanumeric characters but other characters or symbols can be used such as punctuation marks or barcodes or QR codes and other identifiers such as RFIDs can be used.”,  “In some embodiments, different hidden keys are assigned to different locations on an item, package or enclosure containing the item, or shipping container, e.g., box or pallet. For example, an item in a single unit package may have one hidden key placed on the exterior of the package and an additional hidden key placed inside the package. The single unit package may then be placed into a multi-unit box for shipping to a wholesaler with the exterior of the multi-unit box labeled with one hidden key and the interior of the multi-unit box labeled with another hidden key. When nested, a hidden key may become an open key as nested packaged items move through a supply chain.”).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teaching of Xie into the modified method of Moses to include teach the package public key for placement on an exterior of the package and a package private key for placement in an interior of the package such that the package private key is only accessible after opening the package because it will enhance the value of the product by providing a secure means of authenticating the good (Xie: para [0099]);
Regarding claim 7, Moses in view of Zaytzsev, and further in view of Xie teaches the independent claim 6. Zaytzsev teaches wherein the redemption request further comprises attestation data verifying that the consumer is a valid purchaser of the package (Para [0065] “Alternatively or additionally, the transaction data may include a field or other property that is indicative that a tip or other modification of the payment amount is authorized in a transaction. In some embodiments, the transaction data may further include the item data (e.g., to indicate to the consumer the items that accounted for the payment amount.)”).
Regarding claim 8, Moses in view of Zaytzsev, and further in view of Xie teaches the independent claim 6. Zaytzsev teaches an analytics platform configured to collect data based on (Para [00142] “Additionally and/or alternatively, the consumer device may be configured to allow and/or require the user to provide an additional indication of consent. For example, the consumer may be prompted to select a box (e.g., a checkbox that indicates consent), provide login data, generate a signature (e.g., via a touch sensitive device such as a touch sensor), enter a pin number, and/or provide a biometric identifier (e.g., a fingerprint, voice message, retina scan, behavioral identifier, etc.).”).
Regarding claim 9, Moses teaches wherein the producer interface is configured to transfer a registration reward token to a producer keypair-based identity in response to receiving the registration request (Moses: Para [0027] “In response to the identification binding request validation request 122, the participant if it did in fact send the identity binding request 120, returns an identification binding request validation response 124 back to the registration authority 112. As shown in block 406, the method includes issuing a blockchain identity binding instruction 126 to the blockchain identity binder 110 to produce signed blockchain participant identity binding data 128. This is done in response to receiving the identification binding request validation response 124 from the participant.”).
Regarding claim 10, claim 10 is rejected under the same rational as claim 6.
Regarding claim 11, Moses in view of Zaytzsev, and further in view of Xie teaches the independent claim 10. Xie teaches printing a machine-readable indicia containing the package public key on the exterior of the package (Para [0054], [ 0063], “The open and/or hidden keys can be printed on the item, item's label, insert, packaging or shipping container using any well-known printing technologies such as ink-jet, solid-ink, laser-, intaglio-, letterpress-, offset-, screen-, gravure-flexo-graphic printing or coating techniques…Further, the open and/or hidden keys can be molded or otherwise incorporated into the item or its container or enclosure”, “In some embodiments, different hidden keys are assigned to different locations on an item, package or enclosure containing the item, or shipping container, e.g., box or pallet. For example, an item in a single unit package may have one hidden key placed on the exterior of the package and an additional hidden key placed inside the package.”.).
Regarding claim 13, Moses in view of Zaytzsev, and further in view of Xie teaches the independent claim 10. Xie teaches printing a machine-readable indicia containing the package private key (hidden key) on an interior surface of the package (Xie: Para [0054], [ 0063], “The open and/or hidden keys can be printed on the item, item's label, insert, packaging or shipping container using any well-known printing technologies such as ink-jet, solid-ink, laser-, intaglio-, letterpress-, offset-, screen-, gravure-flexo-graphic printing or coating techniques…Further, the open and/or hidden keys can be molded or otherwise incorporated into the item or its container or enclosure”, “In some embodiments, different hidden keys are assigned to different locations on an item, package or enclosure containing the item, or shipping container, e.g., box or pallet. For example, an item in a single unit package may have one hidden key placed on the exterior of the package and an additional hidden key placed inside the package.”.).
Regarding claim 15, Moses in view of Zaytzsev, and further in view of Xie teaches the independent claim 10. Xie teaches printing a machine-readable indicia containing the package private key on an item for placement in the interior of the package (Xie: Para [0054], [ 0063], “The open and/or hidden keys can be printed on the item, item's label, insert, packaging or shipping container using any well-known printing technologies such as ink-jet, solid-ink, laser-, intaglio-, letterpress-, offset-, screen-, gravure-flexo-graphic printing or coating techniques…Further, the open and/or hidden keys can be molded or otherwise incorporated into the item or its container or enclosure”, “In some embodiments, different hidden keys are assigned to different locations on an item, package or enclosure containing the item, or shipping container, e.g., box or pallet. For example, an item in a single unit package may have one hidden key placed on the exterior of the package and an additional hidden key placed inside the package.”.).
Regarding claim 16, Moses in view of Zaytzsev, and further in view of Xie teaches the independent claim 10. Xie teaches receiving attestation data from a retailer of the package confirming that the consumer is a valid purchaser of the package (Xie: Table 3 step 10 “Merchant sends key to the authentication server. Answer can be sent through payment processor. 10. The authentication server queries the authentication database for the key. If the key is in the authentication database and is validly associated with the item to be purchased, an approval message is sent to the payment processor.”).
Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Moses (US Application 2018/0097635 Al; Hereinafter “Moses”) in view of Zaytzsev et al. (W.O Application 2014124395 A2; Hereinafter “Zaytzsev”), in view of  Xie et al. (US Application 20190043059 A1; Hereinafter “Xie”), and further in view of Gelbman (A.U. Application 2002250099 B2 Hereinafter “Gelbman”).
Regarding claim 12, Moses in view of Zaytzsev, and further in view of Xie teaches the dependent claim 11.
Moses in view of Zaytzsev, and further in view of Xie does not explicitly teach wherein the machine-readable indicia is printed using ink visible only in ultraviolet (UV) or near-UV light. 
However, in an analogous art, Gelbman teaches wherein the machine-readable indicia is printed using ink visible only in ultraviolet (UV) or near-UV light (Column page 19, column 15 line 11-30 “The electronic ink employed by the label 16 of the present invention can also be configured as a single color, such as black, white or clear, and can be fluorescent, iridescent, bioluminescent, incandescent, ultraviolet, infrared, or can include a wavelength specific radiation absorbing or emitting material.”.. “The non-visible layers can alternatively be constructed of nonelectronic ink based materials that have the previously listed radiation absorbing or emitting characteristics.”).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teaching of Gelbman into the modified method of Moses to include wherein the machine-readable indicia is printed using ink visible only in ultraviolet (UV) or near-UV light because it will provide a smart, resilient, flexible electronic imaging surface, display, label, tag or strip that is self-contained (Gelbman: page 5 line 32-38).
Regarding claim 14, claim 14 is rejected under the same rational as claim 12.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
 US-20180211213-A1, Secure Product Identification and Verification.
US-11004072-B2, Network Node Authentication.
US-20190311108-A1, Recording of Intrinsic Device Signature in Blockchain for Counterfeit Prevention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYDIA L NOEL whose telephone number is (571)272-1628. The examiner can normally be reached Monday - Friday 9:00 - 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/L.L.N./Examiner, Art Unit 2437     
/KRISTINE L KINCAID/Supervisory Patent Examiner, Art Unit 2437